DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Kuroda US 2010/0078635 and Lee US 2017/0358564 does not anticipate or renders obvious the claimed invention:
A device having a second bank of I/O ports, and the one or more semiconductor devices, the multiplexing circuit configured to be changed from a first state to a second state, wherein in the first state the first bank of I/O ports is actively coupled to the one or more semiconductor devices and the second bank of I/0 ports is quiescently coupled to the one or more semiconductor devices, and in the second state the first bank of I/O ports is ne quiescently coupled to the one or more semiconductor devices and the second bank of I/O ports is actively coupled to the one or more semiconductor devices.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-20 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813